ORDER

PER CURIAM:
Sue Joel1 appeals the trial court’s dismissal of Ian Joel’s petition for title to a 2010 Harley Davidson motorcycle. The trial court found that because it had already entered judgment in another case determining possession of the same motorcycle in another case,2 it could not consider Mr. Joel’s title claim. Ms. Joel argues that the title claim was not barred by the prior judgment because the parties were not identical or in privity and Ms. Joel did not have her day in court. Because a published opinion would have no prece-dential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).

. Ms. Joel, surviving spouse of Ian Joel, was substituted by this Court as the appellant following her husband’s death.


. The other case was a replevin suit brought by Mr. Sims in the Circuit Court of Jackson County, 1316-CV23876, now on appeal in this Court as Joel v. Sims, WD77414.